Pee Curiam,
Upon the facts as disclosed by the special verdict the court below was right in entering judgment for the plaintiff. The verdict finds, inter alia, that the whole of the ground belonging *14to the appellant was purchased in 1866 and the institution was founded and is maintained as a charity. Section 1, article 9, of the constitution declares that the “ general assembly may by general laws exempt from taxation public property used for public purposes, actual places of religious worship, places of burial not used or held for private or corporate profit, and institutions of purely public charity.” The special verdict finds that this institution is maintained as a charity. It does not find, however, that it is a public, much less a purely public charity. Aside from this, the lot charged with this street improvement is separated from that of the institution by an intervening street. It may be regarded, therefore, as a mere vacant lot upon an adjoining street with nothing to show that it is necessary to the use of the charity.
Judgment affirmed.
Cf. Phila. v. Jewish Hospital, 148 Pa. 454.